     Case 3:17-cv-01153-BAS-LL Document 34 Filed 01/22/19 PageID.163 Page 1 of 2


 1   CARLSON LYNCH SWEET
     KILPELA & CARPENTER, LLP
 2   Todd D. Carpenter (CA 234464)
        tcarpenter@carlsonlynch.com
 3   1350 Columbia St., Ste. 603
     San Diego, California 92101
 4   Telephone: (619) 762-1900
     Facsimile: (619) 756-6991
 5
     Attorneys for Plaintiff and Class Counsel
 6
     STEPTOE & JOHNSON LLP
 7   Stephanie A. Sheridan (CA 135910)
        ssheridan@steptoe.com
 8   Anthony J. Anscombe (CA 135883)
        aanscombe@steptoe.com
 9   Meegan B. Brooks (CA 298570)
        mbrooks@steptoe.com
10   Steuart Tower, 1 Market St. # 1800
     San Francisco, CA 94105
11   Telephone: (415) 365-6700
     Facsimile: (415) 365-6678
12
     Attorneys for Defendants
13   New York & Company, Inc. and
     New York & Company Stores, Inc.
14
15
16                          UNITED STATES DISTRICT COURT
17                        SOUTHERN DISTRICT OF CALIFORNIA
18
19   ALYSSA HEDRICK, on behalf of herself           Case No: 3:17-cv-1153-BAS-LL
     and all others similarly situated,
20
                                       Plaintiff,
21                                                  STIPULATION OF VOLUNTARY
     v.                                             DISMISSAL PURSUANT TO FED. R.
22                                                  CIV. P. 41(a)(1)(A)(ii)
     NEW YORK & COMPANY, INC., a
23   DELAWARE corporation, NEW YORK
24   & COMPANY STORES, INC., a NEW                  District Judge: Hon. Cynthia Bashant
     YORK corporation, and DOES 1-50,
25                                                  Magistrate Judge: Hon. Linda Lopez
     inclusive,
26                                  Defendants.
27
28
                                         1
                        STIPULATION OF VOLUNTARY DISMISSAL
                        PURSUANT TO FED R. CIV. P. 41(a)(1)(A)(ii)
     Case 3:17-cv-01153-BAS-LL Document 34 Filed 01/22/19 PageID.164 Page 2 of 2


 1   STIPULATION OF VOLUNTARY DISMISSAL PURSUANT TO FED. R. CIV. P.
                            41(a)(1)(A)(ii)
 2
 3         IT IS HEREBY STIPULATED AND AGREED by and between the parties and their
 4   respective counsel that, in consideration of a negotiated settlement executed by them, the
 5   above-captioned action is voluntarily dismissed against Defendants RTW Retailwinds,
 6   Inc., f/k/a New York & Company, Inc. and New York & Company Stores, Inc. pursuant to
 7   the Federal Rules of Civil Procedure 41(a)(1)(A)(ii).
 8
 9   Dated: January 22, 2019                       CARLSON LYNCH SWEET
                                                   KILPELA & CARPENTER, LLP
10
                                                   /s/ Todd D. Carpenter
11                                                 Todd D. Carpenter
                                                   Attorneys for Plaintiff
12
13
     Dated: January 22, 2019                       STEPTOE & JOHNSON LLP
14
15
                                                   /s/ Stephanie A. Sheridan
16                                                 Stephanie A. Sheridan
                                                   Attorneys for Defendants
17
18
19                                  Local Rule 5-1 Attestation
20
     I, Todd Carpenter, hereby certify that the content of this document is acceptable to all of
21   the above signatories.
22
                                                   /s/ Todd D. Carpenter
23                                                 Todd D. Carpenter
24
25
26
27
28
                                          2
                         STIPULATION OF VOLUNTARY DISMISSAL
                         PURSUANT TO FED R. CIV. P. 41(a)(1)(A)(ii)
